Citation Nr: 1208285	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  07-40 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from January 6, 1987, to October 5, 1998, from February 2, 2003, to April 15, 2003, and from December 5, 2005, to February 4, 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision, by the Salt Lake City, Utah, Regional Office (RO), which denied the Veteran's claim of service connection for hypertension.  He perfected a timely appeal to that decision.  

On December 2, 2010, the Veteran appeared and offered testimony at a hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of that hearing is of record.  

In February 2011, the Board remanded the case to the RO further evidentiary development.  Following the requested development, a supplemental statement of the case (SSOC) was issued in August 2011.  

(Rating issues relative to service-connected knee disabilities and carpal tunnel syndrome have also been developed for appellate review.  Because the Veteran testified in February 2010 with respect to these issues before a different member of the Board, these matters will be addressed in a separate decision by the Board.)  


FINDING OF FACT

The Veteran has hypertension that had its onset during active service.  



CONCLUSION OF LAW

The Veteran has hypertension that is the result of disease incurred during active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's service treatment records show no diagnosis of hypertension or any vascular abnormality.  During his first period of active duty, from November 1987 to August 1998, the records reflect blood pressure readings ranging from 98/64 to 141/80.  In October 1989, the Veteran was placed on a five-day blood pressure monitoring program.  Over the following days, his readings were: 134/86; 118/78; 110/78; 116/80; 114/80; 114/78; 112/80; 120/72 and 122/70.  These were noted to be normal readings.  During a subsequent clinical visit in October 1989, the Veteran had a blood pressure reading of 126/78; the assessment was borderline labile hypertension.  In May 1990, the Veteran informed an examiner that he had a history of high blood pressure; on examination, he was noted to have normal blood pressure readings and no findings of hypertension were noted.  Pre-deployment and post-deployment examinations for the periods of active duty in 2003 and December 2005 to February 2006 do show that the Veteran had elevated blood pressure readings.  In March 2003, a blood pressure reading was 140/90.  However, the remainder of the service treatment records do not reflect a diagnosis of hypertension.  

Post-service treatment records, including VA as well as private treatment reports, dated from April 2007 through May 2010, show that the Veteran has been diagnosed with hypertension.  A treatment report from Dr. Elmo L. Taylor, dated in May 2007, reflects a blood pressure reading of 150/92; the examiner noted a diagnosis of benign hypertension.  During a VA clinical visit in December 2007, it was noted that blood pressure was elevated after repeat blood pressure checks.  A primary care note in December 2007 reflects a diagnosis of hypertension.  When seen at a VA clinic in May 2009, it was noted that the Veteran had hypertension that was under good control.  

At his personal hearing in December 2010, the Veteran reported that he had some elevated blood pressure readings while on active duty, and shortly after service he was given a diagnosis of hypertension and placed on medication.  The Veteran indicated that he was instructed on diet and exercise and ultimately placed on medication during his period of active duty in 2006.  

VA progress notes dated from August 2010 through May 2011 show that the Veteran continues to receive treatment for hypertension and is maintained on Lisinopril.  

The Veteran was afforded a VA examination in May 2011.  At that time, he reported elevated blood pressure readings in the late 1980s and 1990s, while in the military.  The Veteran also recalled having a five-day blood pressure reading check that was essentially within normal limits.  In addition, he noted that, in June 1998, two months before his discharge from service, he had a normal blood pressure reading.  The examiner noted that the Veteran's private doctor, Dr. Elmo Taylor found elevated blood pressure and gave the Veteran a prescription for Lisinopril, which was filled within one or two days after he deployed on active duty in 2005.  The examiner also noted that the Veteran had been on the blood pressure medication since that time.  Following the examination, the pertinent diagnosis was essential hypertension, well-controlled at the present time.  The examiner stated that the present therapy for blood pressure was instituted shortly after the Veteran's deployment to active duty status in 2005, inferring that it had been present prior to his deployment.  The examiner opined that hypertension had been present and treated since his deployment.  He concluded that it was less likely as not causally related to his active service or any incident therein.  

Veterans are entitled to an award of service connection for a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. §§ 1110, 1131.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167(Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362(2009).  

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  

Service connection for a chronic disease such as arteriosclerosis and cardiovascular-renal disease, including hypertension, may be granted if manifest to a compensable degree within one year of separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  For purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101 note (1) (2011).  

A Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by active service.  38 U.S.C.A. § 1111 (West 2002).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b) (2011).  

A pre-existing disability or disease will be considered to have been aggravated by active service when there is an increase in disability during service, unless there is clear and unmistakable evidence (obvious and manifest) that the increase in disability is due to the natural progress of the disability or disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a), (b) (2011).  Aggravation of a pre-existing condition may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b) (2011).  See Falzone v. Brown, 8 Vet. App. 398, 402(1995) (holding that the presumption of aggravation created by section 3.306 applies only if there is an increase in severity during service); Akins v. Derwinski, 1 Vet. App. 228, 231(1991).  

The Board notes that the language of the aforementioned regulation at 38 C.F.R. § 3.304(b) was amended during the pendency of this appeal, effective May 4, 2005.  See 70 Fed. Reg. 23 ,027-29 (May 4, 2005) (now codified at 38 C.F.R. § 3.304(b) (2011)).  The amended regulation requires that VA, rather than the claimant, bear the burden of proving that the disability at issue pre-existed entry into service, and that the disability was not aggravated by service, before the presumption of soundness on entrance into active service may be rebutted.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); Cotant v. Principi, 17 Vet. App. 116(2003).  

Once the presumption of soundness at entry has been rebutted, aggravation may not be conceded unless the pre-existing condition increased in severity during service, pursuant to 38 C.F.R. § 3.306.  See VAOPGCPREC 3-2003 (July 16, 2003).  In addition, the usual effects of medical and surgical treatment in service, provided to ameliorate a pre-existing condition, will not be considered service connected unless the disorder is otherwise aggravated by service.  38 C.F.R. § 3.306(b) (1).  

Mere history provided by the Veteran of the pre-service existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. § 3.304(b) (1); Paulson v. Brown, 7 Vet. App. 466, 470(1995); Crowe v. Brown, 7 Vet. App. 238, 246(1995).  The Court has held that the presumption of soundness upon entry into service may not be rebutted without "contemporaneous clinical evidence or recorded history" in the record.  Miller v. West, 11 Vet. App. 345, 348(1998).  Subsequently, a higher court explained the Miller decision by noting that "[n]othing in the court's opinion suggests that without such evidence the presumption can never be rebutted," emphasizing that any such determination must consider "how strong the other rebutting evidence might be."  Harris v. West, 203 F. 3d. 1347, 1351(Fed. Cir. 2000).  

As noted, under 38 U.S.C.A. § 1111, the presumption of soundness may be rebutted by clear and unmistakable evidence that a disease or injury existed prior to service and was not aggravated therein.  The burden of proof is upon VA to rebut the presumption by producing that clear and unmistakable evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27(1993).  The determination of whether there is clear and unmistakable evidence that a defect, infirmity, or disorder existed prior to service should be based upon "thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular injury or disease or residuals thereof."  38 C.F.R. § 3.304(b) (1).  

Temporary or intermittent flare-ups during service of a pre- existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307(1993), citing Hunt v. Derwinski, 1 Vet. App. 292(1991).  

In reviewing the above evidence, the Board is initially unconvinced that the Veteran clearly had essential hypertension at entry onto active duty in December 2005.  There are no treatment records available to suggest a diagnosis of hypertension prior to this period.  The records indicate that the Veteran reported a history of high blood pressure in May 1990; however, it has been held that the mere history provided by the Veteran of the pre-service existence of conditions recorded at the time of an entrance examination does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. § 3.304(b) (1); Paulson v. Brown, 7 Vet. App. 466, 470(1995); Crowe v. Brown, 7 Vet. App. 238, 246(1995).  In fact, the service treatment records do not contain any diagnosis of hypertension.  Although what appears to have been an elevated pressure was noted in March 2003, hypertension was not then diagnosed.  Consequently, the Board finds that the Veteran is presumed to have been in sound condition at the time of his entry onto active duty in 2005.  (An isolated elevated pressure does not per se mean that he had essential hypertension.)  Therefore, because there is no evidence of a diagnosis of hypertension during the Veteran's first two periods of active service, a question before the Board is whether the evidence clearly and unmistakably demonstrates that the Veteran's hypertension preexisted his last period of active service.  

In this regard, while the May 2011 VA examiner did not specifically state that the Veteran's hypertension preexisted any period of active service, the Board finds the examiner's statement that the therapy for blood pressure was instituted shortly after the Veteran's entry onto active duty status in 2005, implies that it had been present prior to his deployment, and this clearly implies the examiner's belief that hypertension preexisted the Veteran's last period of active service.  However, this is far from undebatable, especially when no records confirmed the diagnosis prior to service.  It is also noteworthy that the examiner stated that hypertension had been present and treated since the Veteran's deployment.  That statement supports a finding that hypertension in fact had its onset during active duty.  

In summary, because there is lacking any clinical diagnosis of hypertension during any period prior to the Veteran's last period of service, the Board concludes that the evidence does not clearly and unmistakably show that it preexisted the Veteran's last period of active duty.  38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519(1996).  Therefore, the presumption of soundness attaches, and the Veteran's claim will be analyzed under a direct incurrence theory.  38 U.S.C.A. §§ 1111, 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306 (2009); Wagner v. Principi, 370 F. 3d 1089(Fed. Cir. 2004).  

In this regard, the record reflects continuing diagnoses and medication for hypertension since the Veteran's separation from active service and, while the Board recognizes that there is no medical opinion linking this disability to that period, the Board finds, given this documented treatment history and the Veteran's credible statements of continuing treatment, as well as the notation reflecting treatment beginning during active duty service, there is evidence strongly suggesting that he in fact had hypertension and was treated for it during his last period of active duty.  (This was the essence of the VA examiner's opinion.)  See Maxon v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Specifically, during the May 2011 VA examination, the examiner noted that hypertension had been present and treated since the Veteran's deployment on active duty.  Given this assessment, and because the presumption of soundness was not rebutted, the Board finds that service connection for hypertension is warranted.  38 U.S.C.A. §§ 1110, 1111 (West 1991 & Supp. 2011); 38 C.F.R. § 3.303 (2011).  


ORDER

Service connection for hypertension is granted.  



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


